Citation Nr: 0428662	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-00 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for syncope (also 
claimed as blackouts).  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for schizophrenia.  

3.  Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
January 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2002 
rating decision of the Jackson, Mississippi, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied an 
increased rating for duodenal ulcer disease and did not find 
that new and material evidence had been submitted to reopen 
the claim for service connection for schizophrenia.  A notice 
of disagreement (NOD) was received by the RO in June 2002.  A 
personal hearing was held before a hearing officer at the RO 
in September 2002.  A statement of the case (SOC) was issued 
in December 2002 and the substantive appeal (VA Form 9) was 
received that same month.  

By rating decision of January 2003, the RO denied entitlement 
to service connection for syncope (also claimed as 
blackouts).  A NOD was received by the RO in February 2003.  
A SOC was issued in April 2003.  A VA Form 9 was received in 
July 2003.  

In May 2004, the veteran withdrew his request for a Board 
hearing.  

The issue of an increased rating for duodenal ulcer disease 
and whether new and material evidence has been submitted to 
reopen the claim for schizophrenia are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim for service connection for syncope 
(also claimed as blackouts) has been developed and obtained.  

2.  The veteran experienced a blackout on one occasion in 
service in 1974.  Separation examination in January 1975, 
made no findings relative to syncope.   

3.  There is no competent medical evidence indicating that 
the veteran's most recent blackouts/syncope are related to 
service.  


CONCLUSION OF LAW

Syncope (also claimed as blackouts) was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 


VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case and 
supplemental statement of the case adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for service connection.  Furthermore, the RO sent a 
letter to the veteran in December 2002, which asked him to 
submit certain information, and informed him of the elements 
needed to substantiate a claim.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied with respect to the service connection claim.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  For this service connection claim, this was 
done prior to the rating decision.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and 
there are no known additional records to obtain.  There is 
nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

An opinion was not requested in connection with this claim.  
It was not needed because the evidence does not show that the 
veteran's only blackout exhibited during service is 
attributable to any present condition and, no medical 
professional has attributed any recent syncope/blackouts to 
an event in service.  

The Board finds that VA has satisfied its duties to inform 
and assist the veteran.  


II.  Service Connection

The veteran claims that service connection is warranted for 
syncope, also claimed as blackouts, based upon service 
incurrence.  He maintains that he had a blackout in service 
while going to clubs and that the syncope he experiences 
presently, is the same condition experienced in service.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

A review of the entire evidence of record reveals that the 
veteran does not warrant entitlement to service connection 
for syncope, also claimed as blackouts.  Service medical 
records show that the veteran was seen on one occasion in 
service in June 1974, complaining of fainting spells while at 
clubs.  No diagnosis relative to blackouts or fainting spells 
was provided.  On separation examination in January 1975, 
there were no findings, treatment, or diagnoses shown related 
to blackouts.  

After service, the veteran had a CT scan performed in 
July 1998.  The scan was normal.  The first complaints of 
syncope/blackouts after service were made in 2001, 
approximately 25 years after service.  Diagnostic tests did 
not confirm the presence of epilepsy, or a seizure disorder, 
and as of February 2003, the veteran's complaints  were 
simply characterized as syncope/presyncope.  Significantly, 
none of those treating the veteran linked his recent blackout 
complaints to the one blackout mentioned in service in 1974.  
Only the veteran claims a link to his 1974 blackout and the 
symptoms he experiences currently.  It is well established 
that laypersons cannot provide testimony when an expert 
opinion is required.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).

Since there is no continuity between the veteran's incident 
of blackout in service and his current treatment for syncope 
many years after service, and no competent evidence linking 
current disability to service, service connection for 
syncope, claimed as blackouts, is not warranted.  


ORDER

Service connection for syncope, claimed as blackouts, is 
denied.  


REMAND

The veteran claims that his service-connected ulcer is more 
severe than the current 10 percent evaluation reflects.  
Additionally, he also claims that service connection is 
warranted for schizophrenia and that there is sufficient 
evidence of record to reopen the claim.  

A review of the record reveals that the veteran requested 
that the records of a Dr. McClogclin be obtained in 
connection with his remaining claims.  He submitted an 
appropriate release of information, and indicated that the 
records should be able to be obtained from the Social 
Security Administration.  In April 2004, the Social Security 
Administration informed VA that they were unable to locate 
the veteran's social security file after diligent searches.  
It is the Board's view that VA should attempt to make 
independent contact with Dr. McClogclin to obtain records he 
may have regarding the veteran's schizophrenia and ulcers.  

Additionally, the veteran indicated in an April 2003 
statement that his duodenal ulcer disease had worsened.  He 
was last examined in this regard in 2001.  Accordingly, a 
more current examination is needed.  

Accordingly, the case is REMANDED for the following:

1.  Ensure that all notification and development 
action required by 38 C.F.R. § 3.159 is fully 
complied with and satisfied, including notifying 
the veteran what evidence he needs to submit and 
what evidence will be obtained by VA.  He should 
also be asked to provide any evidence he has in his 
possession regarding his schizophrenia and ulcer 
disease not already of record.  

2.  After obtaining a new release of information, 
the RO should write to Dr. McClogclin, Wells Spring 
Health Agency, Meridian, Mississippi, 39301, and 
attempt to obtain any copies of records he has 
related to the veteran's schizophrenia and duodenal 
ulcer disease.  Associate all correspondence and 
any records received with the claims file.  All 
efforts to obtain these records should be fully 
documented.  

3.  Schedule the veteran for an appropriate 
examination to assess the severity of his service-
connected ulcer disease.  The claims folder and a 
copy of this remand are to be made available to the 
examiner, and the examiner is asked to indicate 
that he or she has reviewed the claims folder.  All 
indicated studies should be performed.  The 
examiner should indicate whether the veteran's 
ulcer disease is mild, moderate, moderately severe, 
or severe.  He should indicate the number if 
recurring symptoms the veteran has in a year, and 
whether or not his health is manifested by anemia, 
weight loss, vomiting, or any type of ulcer 
therapy.  

4.  The claims should then be re-adjudicated and if 
the benefits sought on appeal remain denied, the 
veteran should be furnished a supplemental 
statement of the case.  After an appropriate period 
of time to respond, the case should then be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



